Order modified so as to provide that the resale be had upon condition that the respondent Emma F. Campbell pay the legal disbursements and referee’s fees of the former sale, that she reimburse the plaintiff for moneys paid for insurance of title, the title insurance to be assigned to Emma F. Campbell, or as she may direct, and that she file a bond or make a cash deposit to insure a bid of at least $12,000 on the sale to be had, and as thus modified the order is affirmed, without costs of this appeal to either party. All concur. Present — Sears, P. J., Taylor, Edgcomb, Thompson and Crosby, JJ.